                 Case 2:17-cv-00008-JCC Document 57 Filed 06/19/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   MICHAEL D. CASTRO,                                       CASE NO. C17-0008-JCC
10                              Plaintiff,                    ORDER
11          v.

12   TRI MARINE FISH COMPANY, LLC, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ joint status report and request to
16   continue the stay (Dkt. No. 56). This is the parties’ fourth request to continue the stay. (See Dkt.
17   Nos. 50, 52, 54.) The parties state that the coronavirus pandemic significantly interfered with
18   their ability to conduct a mediation in April or May and delayed receipt of key records. (Dkt. No.
19   56 at 2–3.) Finding good cause, the Court GRANTS the parties’ request to continue the stay
20   (Dkt. No. 56). All proceedings in this case are hereby STAYED until July 30, 2020. No later
21   than that date, the parties shall file a joint status report and stipulated case management schedule
22   proposing a new trial date and pretrial deadlines.
23          //
24          //
25          //
26          //


     ORDER
     C17-0008-JCC
     PAGE - 1
              Case 2:17-cv-00008-JCC Document 57 Filed 06/19/20 Page 2 of 2




 1          DATED this 19th day of June 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-0008-JCC
     PAGE - 2
